Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Shu on 3/22/2022.
The application has been amended as follows:
In claim 4, line 2, “claim 3” has been replaced with –claim 1–
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As to independent claim(s) 1, Miao (CN 105672201 A) is considered to be the nearest prior art, but Miao (CN 105672201 A) does not teach nor fairly suggest:
 wherein the upper tray (2) and the lower tray (3) are respectively semi-circular, a plurality of filler biological walls (4) is disposed between the upper tray (2) and the lower tray (3), and the plurality of filler biological walls (4) is arranged along a radial direction of the upper tray (2)/or the lower tray (3); 
wherein each filler biological wall (4) comprises a filler grid frame including two pieces of grids (43), an upper end and a lower end of each of the grids (43) are respectively bent outward to form connecting portions (431), the connecting portion (431) at the upper end of each of the grids (43) are connected with the upper tray (2), and the connecting portion (431) at the lower end of each of the grids (43) is connected with the lower tray (3).

 wherein each filler biological wall (4) comprises a filler grid frame including two pieces of grids (43), wherein a filler layer for directly purifying water in the river channel is disposed between the two pieces of grids (43), an upper end and a lower end of each of the grids (43) are respectively bent outward to form connecting portions (431), the connecting portion (431) at the upper end of each of the grids (43) are connected with the upper tray (2), and the connecting portion (431) at the lower end of each of the grids (43) is connected with the lower tray (3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773